DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claims 9-14 claimed (claim 9) “driver unit” comprising … processing circuitry configured to control a functioning of the driver unit …” does not invoke 112f (prong C not satisfied).
Claim Objections
Claims 5 and 12 are objected to because of the following informalities:  Claims 5 and 12 include unmatched sets of end parenthesis “… sending an updated control message) to the eyetracker, which updated control message) …” that should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claimed computer program product loadable into a non-volatile data carrier may be a signal per se (see IFW [0026]: … data carrier in the form of computer-readable storage medium such as RAM, Flash memory or the like …) and therefore claims are ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0243472 A1 to Stafford et al. (“Stafford”) in view of U.S. Patent Publication No. 2021/0104211 A1 to John et al. (“John”).  
As to claim 1, Stafford discloses a method performed in a driver unit (fig 1 & 8B controller device 104) for streaming gaze data packets containing gaze data from an eyetracker (fig 9, [0109]: gaze tracking camera (eye tracker) 1412 in HMD 102) to a client (fig 1 & 8B client computer system 106) (Stafford: fig 1-11, [0020-32; 102-111]: fig 9 … function of HMD (head-mounted display) in conjunction with executing video game or other application [0106] … video stream rendered for presentation on HMD [0108] … gaze tracking camera 1412 in HMD enables tracking of user gaze … captures images of user’s eyes analyzed to determine gaze direction of user), the method comprising:
receiving, repeatedly, in a first interface, gaze data packets from the eyetracker (Schmidt: fig 1-7, [0097-113]:  fig 2 eye tracker rendering synchronized in a way that one has a new eye tracking frame (gaze data packets from the eyetracker) at the beginning of a new rendering cycle (receiving, repeatedly, in a first interface) 55 explained in fig 7 [0111]), and
providing, repeatedly, via a second interface, gaze data packets to the client (Stafford: fig 1-11, [0020-32; 102-111]: fig 9 … analysis of images captured by gaze tracking camera (providing, repeatedly, via a second interface, gaze data packets) 1412 … considered in combination with the tracked location and orientation of the HMD 102, a real-world gaze direction of user (providing, repeatedly) … is synonymous with location and orientation of the user’s head … from tracking the positional movements of the user’s eyes … when a view of the virtual environment is rendered on the HMD 102 the real-world gaze direction of user applied (providing, repeatedly, via a second interface, gaze data packets to the client)[0109-110] and see fig 4 HMD position/motion data (see with [0109-110] – gaze data packets) 408 provided to client computer 106 …), 
characterized by: receiving a request message from the client (Stafford: fig 1-11, [0020-32; 102-111; 125-145]: fig 11 … I/O device 1645 configured to send/or receive information (receiving a request message from the client) such as video, commands, requests for information, game state, gaze information, device motion, device location, user motion, client identities, player identities, game commands (receiving a request message from the client) security information, audio and/or the like [0139]).
Stafford did not explicitly disclose receiving a request message from the client, which request message defines a delivery point in time in a first time frame structure at which delivery point in time in each frame of the first time frame structure the gaze data packet shall be provided to the client via the second interface (emphasis added).   
John discloses receiving a request message from the client, which request message defines a delivery point in time in a first time frame structure at which delivery point in time in each frame of the first time frame structure the gaze data packet shall be provided to the client via the second interface (emphasis added) (John: fig 5-7, [0005-25; 130-137]: fig 5C … to synchronize timing between HMD 112 and peripheral device 136 … wireless transceiver 142a may synchronize timing with HMD …wireless transceiver 142a captures its local timestamp of clock …  sends an event to driver of HDM to send timestamp to HMD of TSF = 30 (which request message defines a delivery point in time in a first time frame structure) … in response, clock manager of HMD captures local timestamp TSF = 10 at time N … computes delta HMD_offset = 10 of HMD timestamp and wireless transceiver timestamp, sends to wireless transceiver, which in turn adjusts its local clock using HMD_offset [0134] … in response to synchronizing clocks … wireless transceivers are notified sf next data activity such as VSYNC, GPU output, sensor readout e.g. image capture devices (delivery point in time in each frame of the first time frame structure the gaze data packet shall be provided to the client via the second interface), e.g. a Time Synchronized Function (TSF) timestamp (a first time frame structure) … in response, the HMD captures a timestamp of HMD, computes a delta between the two timestamps and communicates the delta to HMD transceiver, which in turn sends delta to peripheral device [0010]; fig 1A-B, [0015-53]: Artificial reality (AR) system 10 trigger (request message) generation and rendering of virtual content (see with [0010] - delivery/reception of 1st 2nd … n TSF time frame structure(s)) based on a current (repeatedly particular point in time) field of view 130 of user 110 as determined by real-time gaze tracking of the user or other conditions [0034]).
Stafford and John are analogous art because they are from the same field of endeavor with respect to eye tracking.
At the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by John including substituting use of TSFs into the method by Stafford.  The suggestion/motivation would have been to provide an IEEE TSF timestamp periodically to synchronize timing (John: [0041]) and provide techniques for time synchronization between devices within multi-device artificial reality (AR) systems that address technical problems associated with clock drift (John: [0005]).  
Stafford and John further disclose calculating an offset between a reception point in time and the delivery point in time (Stafford: fig 1-11, [0020-32; 92-97; 102-111]: fig 7 … HMD clock 708 will drift from computer clock 702 … this drift accounted for by using v-sync signal at HMD 102 … thereby identify the drift/error of HMD clock signal relative to v-sync signal and by extension the computer clock signal … samples IMU and image data of HMD or position/motion data processed (gaze data) will have time stamps originally based on HMD clock (reception time) and thus when position/motion data (gaze data) communicated back to computer (between a reception point in time and the delivery point in time), its time stamp is synchronized (calculated offset) to v-sync of computer clock [0093] …), 
based on a current field of view 130 of user 110 as determined by real-time gaze tracking of the user or other conditions ((see with [0010] - delivery/reception of 1st 2nd … n TSF time frame structure(s))) [0034] … ), 
assigning an adjusted data acquisition instance based on the offset, the adjusted data acquisition instance representing a modified point in time in a second time frame structure when at least one future gaze data packet shall be produced by the eyetracker (Stafford: fig 1-11, [0020-32; 85-97; 102-111]: fig 7 … samples IMU and image data of HMD or position/motion data processed (gaze data) will have time stamps originally based on HMD clock (reception time) and thus when position/motion data (gaze data) communicated back to computer (between a reception point in time and the delivery point in time), its time stamp is synchronized (assigning an adjusted data acquisition instance based on the offset) to v-sync of computer clock  … by way of example, the time stamp of position/motion data collected at one second time stamp might originally be time stamped with a counter value … this value will be corrected to a (second time) value (adjusted data acquisition instance representing a modified point in time in a second time frame structure) [0093] fig 5 … frame rendering based on the predicted location/orientation of HMD and controller device at expected time that image frame will be presented/scanned out through the display of HMD (see with [0093] - representing a modified point in time in a second time frame structure when at least one future gaze data packet shall be produced by the eyetracker) [0087] …); and
sending a control message to the eyetracker, which control message is adapted to cause the eyetracker to produce the at least one future gaze data packet at such an adjusted acquisition instance in the second time structure that the reception point in time for the at least one future gaze data packet is expected to lie within a margin prior to the delivery point in time (Stafford: fig 1-11, [0020-51; 85-97; 102-111]: fig 1 … during a special phase at boot up or as and thus  adjusts its own reported (sending) timestamps to synchronize it’s real-time clock with HMDs real-time clock (sending a control message to the eyetracker) [0037] … fig 5 … this predictive rendering is important because image frames being rendered transferred and eventually scanned out at HMD (see with [0037; 93] - sending a control message to the eyetracker …), the user’s head may be moving and therefore by the time image frame rendered and visible, user’s view has changed and, thus, by predictively rendering the image frames based on predicted future locations and orientations of HMD and controller device (… which control message is adapted to cause the eyetracker to produce the at least one future gaze data packet at such an adjusted acquisition instance in the second time structure that the reception point in time for the at least one future gaze data packet …), a better user experience provided in image frames better match actual location of users head at time of viewing (expected to lie within a margin prior to the delivery point in time) and is important as it removes perceived latency of virtual scene presented to user (… the at least one future gaze data packet is expected to lie within a margin prior to the delivery point in time) [0087]).
Same motivation applies as mentioned above to make the proposed modification.
As to claim 2, Stafford and John disclose wherein the adjusted acquisition instance in the second time structure is such that the expected reception point in time is at least a safety time prior to the delivery point in time (Stafford: fig 1-11, [0020-51; 85-97; 102-111]: fig 5 … the user’s head may be moving and therefore by the time image frame rendered and visible, user’s view has changed and, thus, by predictively rendering the image frames based on predicted future locations and orientations of HMD and controller device (wherein the adjusted acquisition instance in the second time structure is such that the expected reception point in time is at least a safety time prior to the delivery point in time), a better user experience provided in image frames better match actual location of users head at time of viewing  and is important as it removes perceived latency of virtual scene presented to user (wherein the adjusted acquisition instance in the second time structure is such that the expected reception point in time is at least a safety time prior to the delivery point in time) [0087]).
For motivation, see rejection of claim 1.
As to claim 3, Stafford and John disclose further comprising synchronizing the second time frame structure to the first time frame structure such that the first and second frame structures share a common time base reference (Stafford: fig 1-11, [0020-51; 85-97; 102-111]: fig 1 … during a special phase at boot up or as time specified by host … in unique manner, encodes and signals HMDs real-time clock value (first time frame structure) to controller  … controller decodes real-time clock value and thus  adjusts its own reported  timestamps to synchronize it’s real-time clock (second time frame structure) with HMDs real-time clock (synchronizing the second time frame structure to the first time frame structure such that the first and second frame structures share a common time base reference) [0037]).
For motivation, see rejection of claim 1.
As to claim 4, Stafford and John disclose wherein the synchronizing of the second time frame structure to the first time frame structure involves adjusting an interval between consecutive data acquisition instances to match a period of the first time frame structure (John: fig 5-7, [0005-25; 130-137]: fig 5C … to synchronize timing between HMD 112 and peripheral device 136 … wireless transceiver 142a may synchronize timing with HMD …wireless transceiver 142a captures its local timestamp of clock …  sends an event to driver of HDM to send timestamp to HMD of TSF = 30 (synchronizing of the second time frame structure to the first time frame structure) … in response, clock manager of HMD captures local timestamp TSF = 10 at time N … computes delta HMD_offset = 10 of HMD timestamp and wireless transceiver timestamp (involves adjusting an interval between consecutive data acquisition instances to match a period of the first time frame structure), sends to n response to synchronizing clocks … wireless transceivers are notified sf next data activity such as VSYNC, GPU output, sensor readout e.g. image capture devices, etc… wireless transceivers update a next wakeup time based on HMD_offset [0137]).
For motivation, see rejection of claim 1.
As to claim 5, Stafford and John disclose wherein the first frame structure is synchronized to a first time base reference different from a second time base reference to which the second time frame structure is synchronized (John: fig 5-7, [0005-25; 130-137]: fig 5C … to synchronize timing between HMD 112 and peripheral device 136 … wireless transceiver 142a may synchronize timing with HMD …wireless transceiver 142a captures its local timestamp of clock …  sends an event to driver of HDM to send timestamp to HMD of TSF = 30 (… different from a second time base reference to which the second time frame structure is synchronized) … in response, clock manager of HMD captures local timestamp TSF = 10 at time N (the first frame structure is synchronized to a first time base reference …) … computes delta HMD_offset = 10 of HMD timestamp and wireless transceiver timestamp, sends to wireless transceiver, which in turn adjusts its local clock using HMD_offset [0134] … in response to synchronizing clocks … wireless transceivers are notified sf next data activity such as VSYNC, GPU output, sensor readout e.g. image capture devices, etc… wireless transceivers update a next wakeup time based on HMD_offset [0137] … to synchronize timing of HMD transceiver to HMD … HMD transceiver records a timestamp of the HMD transceiver e.g. a Time Synchronized Function (TSF) timestamp (a first time frame structure) … in response, the HMD captures a timestamp of HMD, computes a delta between the two timestamps and communicates the delta to HMD transceiver (the first frame structure is synchronized to a first time base reference different from a second time base reference to which the second time frame structure is synchronized), which in turn sends delta to peripheral device [0010]; fig 1A-B, [0015-53]: Artificial reality (AR) system 10 trigger generation and rendering of virtual content see with [0010] - delivery/reception of 1st 2nd … n TSF time frame structure(s)) based on a current (repeatedly particular point in time) field of view 130 of user 110 as determined by real-time gaze tracking of the user or other conditions [0034]), and the method further comprises:
calculating, repeatedly, an updating of the offset between the reception point in time and the delivery point in time (John: fig 5-7, [0005-25; 130-137]: fig 1A-B, [0015-53]: Artificial reality (AR) system 10 trigger generation and rendering of virtual content (see with [0010] - delivery/reception of 1st 2nd … n TSF time frame structure(s)) based on a current (repeatedly between the reception point in time and the delivery point in time) field of view 130 of user 110 as determined by real-time gaze tracking of the user or other conditions [0034]), 
and if the updated offset does not lie within the margin prior to the delivery point in time sending an updated control message) to the eyetracker, which updated control message) is adapted to cause the eyetracker to produce at least one future gaze data packet at such an adjusted acquisition instance in the second time structure that the reception point in time for the at least one future gaze data packet is expected to lie within the margin prior to the delivery point in time (Stafford: fig 1-11, [0020-51; 85-97; 102-111]: fig 1 … during a special phase at boot up or as time specified by host … in unique manner, encodes and signals HMDs real-time clock value to controller  … controller decodes real-time clock value and thus  adjusts its own reported timestamps to synchronize it’s real-time clock with HMDs real-time clock (if the updated offset does not lie within the margin prior to the delivery point in time sending an updated control message) to the eyetracker, which updated control message …) is adapted to cause the eyetracker to produce at least one future gaze data packet at such an adjusted acquisition instance in the second time structure that the reception point in time for the at least one future gaze data packet) [0037] … fig 5 … this predictive rendering is important because image frames being rendered transferred and eventually scanned out at HMD (see with [0037; 93] - sending a control message to the eyetracker …), the user’s head may be moving and therefore by the time image frame rendered and visible, user’s view has changed by predictively rendering the image frames based on predicted future locations and orientations of HMD and controller device (… which updated control message) is adapted to cause the eyetracker to produce at least one future gaze data packet at such an adjusted acquisition instance in the second time structure that the reception point in time for the at least one future gaze data packet …), a better user experience provided in image frames better match actual location of users head at time of viewing (… the at least one future gaze data packet is expected to lie within the margin prior to the delivery point in time) and is important as it removes perceived latency of virtual scene presented to user (… the at least one future gaze data packet is expected to lie within a margin prior to the delivery point in time) [0087]).
For motivation, see rejection of claim 1.
As to claim 6, Stafford and John disclose wherein the adjusted data acquisition instance is assigned on the further basis of a latency in the eyetracker and a transmission delay between the eyetracker and the driver unit (Stafford: fig 1-11, [0020-51; 85-97; 102-111]: fig 5 … a better user experience provided in image frames better match actual location of users head at time of viewing (the adjusted data acquisition instance is assigned on the further basis of a latency in the eyetracker and a transmission delay between the eyetracker and the driver unit) and is important as it removes perceived latency of virtual scene presented to user (the adjusted data acquisition instance is assigned on the further basis of a latency in the eyetracker and a transmission delay between the eyetracker and the driver unit) [0087]).
For motivation, see rejection of claim 1.
As to claims 7-8, 9 and 14, see similar rejection to claim 1 where the product, carrier and driver unit, respectively, is/are taught by the method.
As to claims 10-13, see similar rejection to claims 2-3, 5 and 4, respectively.




Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
A) US 11169604 - Barkman
A method for determining gaze calibration parameters for gaze estimation of a viewer using an eye-tracking system. The method comprises obtaining a set of data points including gaze tracking data of the viewer and position information of at least one target visual; selecting a first subset of the data points and determining gaze calibration parameters using said first subset. A score for the gaze calibration parameters is determined by using the gaze calibration parameters with a second subset of data points, wherein at least one data point of the subset is not included in the first subset. The score is indicative of the capability of the gaze calibration parameters to reflect position information of the at least one target visual based on the gaze tracking data. The score is compared to a candidate score and if it is higher, the calibration parameters are set to the candidate calibration parameters and the score to the candidate score.
B) US10712817 - Rönngren 
Technologies for improving foveated rendering of an image by improving the position of the image to be displayed through image re-projection are disclosed. For example, a method may include receiving a first estimation of a predicted gaze point of a user on a display device that is determined before starting rendering a high-quality portion of the image. The method may further include causing the image to be rendered based on the first estimation of the predicted gaze point. The method may also include receiving a second estimation of the predicted gaze point. The second estimation of the predicted gaze point is determined after rendering of the high-quality portion of the image has started. Responsive to determining that the second estimation of the predicted gaze point is different from the first estimation, the method may include adjusting the rendered image based on the second estimation of the predicted gaze point and transmitting the adjusted image to the display device for display.
C) US 11163995 – Novelli
Some embodiments include a computer-implemented method for tracking a gaze of a user that can include receiving image data that includes a plurality of eye landmarks that identify a perimeter of a user's eye, applying dynamic thresholding to the image data, determining a convex hull based on the dynamically thresholded and image data, computing and fitting an ellipse along a boundary of the convex hull, the ellipse corresponding to an iris of the user's eye, updating the image data with the computed ellipse, computing a refined ellipse by reapplying the dynamic thresholding and determining the convex hull using the updated image data, and determining a gaze direction of the user based in part on a position of the refined ellipse relative to the perimeter of the user's eye.
D) US10802287 – Selan 
A head-mounted display (HMD) with a rolling illumination display panel can dynamically target a render time for a given frame based on eye tracking. Using this approach, re-projection adjustments are minimized at the location of the display(s) where the user is looking, which mitigates unwanted, re-projection-based visual artifacts in that “region of 
E) US20210350550 – Stengel
Apparatuses, systems, and techniques are presented to estimate user gaze. In at least one embodiment, one or more neural networks are used to determine coarse and fine gaze estimates for one or more users
F) US 20210289336 – Zhang
The disclosed systems may include systems and methods for clock synchronization under random transmission delay conditions. Additionally, systems and methods for horizon leveling for wrist captured images may be disclosed. In addition, the disclosed may include methods, systems, and devices for batch message transfer. The disclosed methods may also include a mobile computing device receiving an indication to initiate an emergency voice call by a user of the mobile computing device and initiating an Internet Protocol Multimedia Subsystem (IMS) emergency call. In addition, systems, methods, and devices for automatic content display may be disclosed. Various other related methods and systems are also disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE SISON whose telephone number is (571)270-5693. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNE Y SISON/Primary Examiner, Art Unit 2443